Citation Nr: 1443362	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-29 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to erectile dysfunction and if so whether the reopened claim should be granted.  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to March 2001.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled to testify at a Board hearing at the RO in August 2014.  The Veteran did not appear for the requested hearing and has not requested that the hearing be rescheduled.  

The reopened claim for entitlement to service connection for erectile dysfunction is  addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A September 2007 rating decision denied claims of entitlement to service connection for sleep apnea and erectile dysfunction; the Veteran did not appeal the rating decision or submit any pertinent evidence within the appeal period. 

2.  The evidence added to the record subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.

3.  The Veteran's currently existing obstructive sleep apnea began during active duty.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  Obstructive sleep apnea was incurred in active duty.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea.

In July 2007, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for obstructive sleep apnea.  By rating decision dated in September 2007, the RO denied the claim.  The evidence of record at that time consisted of the Veteran's service treatment records and post-service medical records.  

In June 1998, the Veteran reported a 24 year history of snoring which had increased in the last six months.  The Veteran's spouse was forced to sleep in another room on occasions.  The examination was relatively normal.  The Veteran denied daytime sleepiness.  The provisional diagnosis was snoring.  

A January 2001 service treatment record reveals the Veteran complained, in part, of problems with snoring.  He was complaining of waking up with a sore throat.  Physical examination was conducted.  The impression was allergic rhinitis symptoms and possibly acute sinusitis.  

A July 2001 medical record includes an assessment of obstructive sleep apnea.  

A private clinical record dated in August 2001 reveals the Veteran presented with complaints of nighttime nasal congestion.  He also reported a sore throat which was more of a problem at night.  

A private clinical record dated in September 2005 indicates that the Veteran sought treatment for problems with snoring and stopping breathing for several years.  The Veteran's sleep had not been bothered and therefore he had not sought any prior treatment.  The assessment was probable sleep apnea.  

A private sleep study conducted in November 2005 resulted in a diagnosis of obstructive sleep apnea syndrome.  

The RO denied the claim in September 2007 finding that the service treatment records failed to document that the Veteran was diagnosed with or treated for obstructive sleep apnea while on active duty.  The Veteran was informed of the denial and of his procedural and appellate rights via correspondence sent from VA the same month.  He did not appeal the denial of service connection for obstructive sleep apnea or submit any pertinent evidence within the appeal period.

In December 2008, the Veteran submitted the current claim to reopen.  The pertinent evidence added to the record subsequent to the September 2007 rating decision which denied service connection for obstructive sleep apnea consists of the report of a VA examination, statements from the Veteran and his spouse, private medical records, and service treatment records.

The service treatment records submitted are duplicates of evidence already of record at the time of the prior final denial.  

The private medical records, for the most part, were duplicates of evidence already of record at the time of the prior final denial.  The other evidence which was not of record before documents the current existence of sleep apnea.  This evidence is not new and material.  The fact that the Veteran had a current diagnosis of obstructive sleep apnea was of record at the time of the prior final denial.

The report of a June 2010 VA examination reveals the examiner reviewed the evidence in the claims file but did not physically examine the Veteran.  A diagnosis of severe obstructive sleep apnea was made.  The examiner opined that the disorder was less likely than not caused by or related to service.  The rationale provided was that most individuals with sleep apnea snore but most individuals that snore do not have sleep apnea.  Snoring is not a significant indicator of the onset of sleep apnea.  Obstructive sleep apnea is caused by a developmentally narrow oropharyngeal airway with superimposed natural aging and increasing weight.  Based on the Veteran's developmental structure, he may have had sleep apnea his entire life.  However, it may have reached a critical point with aging and weight gain to cause clinically significant sleep apnea.  The examiner was unable to say the precise moment these factors may have come together to create obstructive sleep apnea.  That said, the developmentally narrow airway, natural aging and increasing weight are not related to service.  The Board finds this evidence is new but not material as it actually weighs against the claim.  

The Board finds that statements from the Veteran and his wife received subsequent to the September 2007 rating decision are new and material.  In a statement received in December 2008, the Veteran reported that he did not have problems with snoring prior to active duty but they began during active duty and the problems increased while deployed to South America.  When he returned from his overseas assignments, his wife could not sleep with him and he would have to sleep on the couch.  He wrote that, when questioned in-service about sleepiness, he informed the clinician that he would take a nap occasionally.  This document provides evidence that the Veteran had had sleep problems while on active duty which included significant snoring and that he did not have problems prior to active duty.  In an October 2009 statement, the Veteran's spouse wrote that she observed that the Veteran had had sleep apnea for many years prior to his retirement from the Air Force and it had gotten progressively worse throughout the years.  The Board notes that both the Veteran and his spouse are competent to provide evidence on symptomology they experienced or observed with their own senses.  The two statements, taken together, provide evidence that the Veteran had had problems with snoring and sleep apnea (from a lay person's view) while on active duty.  This evidence is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

Accordingly, reopening of the claim is in order.  The reopened claim is addressed below.  

Whether new and material evidence has been received to reopen the claim of entitlement to erectile dysfunction.

In July 2007, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for erectile dysfunction.  

By rating decision dated in September 2007, the RO denied the claim.  The evidence of record at that time consisted of the Veteran's service treatment records and post service medical records.  

The RO denied service connection for erectile dysfunction in September 2007 finding that the service treatment records failed to document that the Veteran was diagnosed with or treated for erectile dysfunction during active duty.  Medical records from 2006 were cited as including a diagnosis of erectile dysfunction.  

The Veteran was informed of the denial and of his procedural and appellate rights via correspondence sent from VA the same month.  He did not appeal the denial of service connection for erectile dysfunction or submit any pertinent evidence within the appeal period.

In December 2008, the Veteran submitted the current claim to reopen.  The pertinent evidence added to the record subsequent to the September 2007 rating decision consists of a statement from the Veteran.  

The Veteran submitted a statement in December 2008 wherein he reported that he started having problems maintaining erections while in his 40's.  He was deployed a lot and did not notice it much until he would return home.  

The Board finds that the December 2008 statement satisfies the definition of new and material evidence.  It is not cumulative or redundant of the previously of record.  In addition, it provides evidence that the Veteran had had erectile dysfunction while on active duty.  Accordingly, reopening of this claim is also in order.  The reopened claim is addressed in the below REMAND.

Entitlement to service connection for obstructive sleep apnea.  

The Board finds that service connection is warranted for obstructive sleep apnea.  The evidence of record demonstrates that the Veteran was on active duty for 29 years.  The service treatment records document that, beginning in 1998, he complained, at times, of problems snoring.  A medical record dated in July 2001, just four months after the Veteran's discharge, includes an assessment of obstructive sleep apnea.  A private clinical record dated in September 2005 reveals the Veteran was diagnosed as having obstructive sleep apnea after complaining of problems snoring and stopping breathing.  A November 2005 sleep study confirmed the diagnosis of obstructive sleep apnea.  The Veteran and his spouse have provided statements indicating that the Veteran had had problems snoring while on active duty and thereafter and he did not have any problems prior to active duty.  The Board finds no reason to question the veracity of the statements from the Veteran and his spouse.  The examiner who conducted the June 2010 VA examination wrote that he was unable to determine when the disorder began.  Significantly, this examiner did not provide any probative evidence demonstrating that the obstructive sleep apnea did not begin during active duty.  Based on the above, the Board finds that it is at least as likely as not that the Veteran's obstructive sleep apnea had its inception sometime during his 29 years of active duty service as opposed to having its inception sometime during the four months between the time of his discharge and the first diagnosis of the disorder in July 2001.  


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for obstructive sleep apnea is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for erectile dysfunction is granted.

Service connection for obstructive sleep apnea is granted.  


REMAND

The Veteran is claiming that he has erectile dysfunction which is etiologically linked to his active duty service.  In a December 2008 statement, the Veteran reported that he began to experience erectile dysfunction while in his 40's and serving on active duty.  The Veteran is competent to report that he experienced this symptomology while on active duty.  Additionally, there is evidence of record of the current existence of erectile dysfunction which is included as a diagnosis in some of the post-service medical evidence.  

The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

With regard to the erectile dysfunction claim, the Board finds there is evidence of record of some in-service injury or disease (the reported erectile dysfunction) and competent evidence of a current diagnosis of erectile dysfunction but there is no evidence of record, either positive or negative, as to whether there is an etiologic link between the two.  The Veteran has not been provided with a VA examination to determine the etiology of his erectile dysfunction.  The Board finds a remand is required to obtain this evidence.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his erectile dysfunction.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Any indicated studies should be performed.

Based upon a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's erectile dysfunction originated during service or is otherwise etiologically related to his active service.  For purposes of the opinion the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  If the Veteran fails to report for the examination, documentation showing that he was properly notified of the examination should be associated with the record.

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for erectile dysfunction in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provide a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


